 In the Matter of EASTERN CASTING CORPORATION, EMPLOYERandIN-TERNATIONAL MOLDERS & FOUNDRY WORKERS OF NORTH AMERICA,AFL, PETITIONERCase No. 2-RC-30.-Decided February 9, 1948Mr. J. Bernard Nipponich,,of New York City, for the Employer.Mr. Alfred L. Cook,of New York City, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,hearing in this case was held at New YorkCity, on November 26, 1947, before HerbertC. Kane,hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard', makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYEREastern Casting Corporation,2 a New York corporation, is engagedin the production of aluminum and bronze castings at its plants inNew York City and Newburgh, New York.We are here concernedonly with the Newburgh plant.During the year preceding the hear-ing, the Employer purchased for use in its manufacturing operationsraw materials worth over $250,000, of which 75 percent representedshipments from points outside the State of New York.During thesame period, the Employer sold finished products worth over $500,000,of which approximately 35 percent represented shipments to pointsoutside the State.IPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel con-sisting of the undersigned Board Members[Houston,Murdock, andGray].-2The name of the Employer appears above as amended at the hearing.- -76 N. L.R. B.,'No. 5.-39 40DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer admits and we find thatit is engaged in commercewithin themeaning ofthe Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.3III. TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain of its employees until the Peti-tioner has been certified by the Board in an appropriate unit.Al-though the Employer and the Association entered into contractualrelationship with respect to these employees on November 12, 1946,that contract was for a 1-year period and expired on November 12,1947.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are agreed generally that all employees of the Com-pany, excluding clerks, truck drivers, watchmen, machinists, pro-fessional and technical employees, executives and supervisors, con-stitute an appropriate unit.The Employer, however, defers to theBoard's determination the Petitioner's requested inclusion of a car-penter's helper, electrician's helper, and plumber's helper.The Employer has no regular maintenance crew as such. It reliesupon the carpenter's helper, electrician's helper, and plumber's helperfor its ordinary maintenance requirements and engages independentcontractors in their absence or in the event of extraordinary need.In addition to their repair duties, these helpers are required to actas laborers during slack periods.The record also discloses that theseemployees were included in the contract unit represented by the As-sociation, which unit is virtually identical with the one sought herein.Under these circumstances, we are of the opinion that these helpershave similar interests to those of the other employees in the requestedunit.We shall therefore include them.We find, in substantial accord with the parties and with our abovedetermination, that all employees at the Newburgh plant of the Em-3Eastern Casting Employees'Association,Inc, hereinafter called the Association, wasserved with a copy of the Noticeof Hearing in the instantcase butfailed to appear.4 The Employer does not claimthat the contractis a bar to this proceeding. EASTERN CASTING CORPORATION41ployer, including the carpenter's helper, electrician's helper, andplumber's helper, but excluding clerks, truck drivers, watchmen, ma-chinists, professional and technical employees, executives and super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Eastern Casting Corporation,Newburgh, New York, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Molders &Foundry Workers of North America, AFL, for the purposes of col-lective bargaining.